Citation Nr: 0335768	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  92-17 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a compensable rating for the service-
connected loss of all teeth.

2.  Entitlement to outpatient dental treatment and related 
dental appliances by the Department of Veterans Affairs (VA).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1954, and from March 1955 to October 1957.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a February 1992 decision of the VA Regional 
Office (RO) and Medical Center (MC) in Salt Lake City, Utah, 
which granted service connection for loss of the veteran's 
teeth and denied entitlement to VA outpatient dental 
treatment.  As noted above, the veteran's claim is now in the 
jurisdiction of the Phoenix RO.  

In a June 1993 decision, the Board denied entitlement to VA 
outpatient dental treatment.  The veteran appealed the 
Board's decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  In a July 1994 memorandum decision, the 
Court vacated the Board's June 1993 decision and remanded the 
matter for additional development of the evidence and 
readjudication, including additional consideration of the 
issue of entitlement to a compensable rating for the service-
connected loss of teeth.  In September 1994 and March 1997, 
the Board remanded the matters to the RO in order to 
accomplish the additional evidentiary development ordered by 
the Court.  

In April 2000 decisions, the Board again denied entitlement 
to outpatient dental treatment and related dental appliances 
from VA, as well as a compensable rating for the service-
connected loss of all teeth.  The veteran again appealed the 
Board's decisions to the Court.  While the matter was pending 
at the Court, the VA Office of General Counsel, on behalf of 
the Secretary, and the veteran's representative filed a Joint 
Motion to vacate and remand the Board's April 2000 decisions 
in light of the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5102, 5103, 5103A, 5107) 
(West 2002)).  In an April 2001 order, the Court granted the 
motion and vacated the Board's April 2000 decisions denying 
entitlement to VA outpatient dental treatment and a 
compensable rating for the service-connected loss of all 
teeth.  

In May 2002 decisions, the Board reconsidered the veteran's 
claims in light of the VCAA and again denied entitlement to 
outpatient dental treatment and related dental appliances 
from VA, as well as a compensable rating for the service-
connected loss of all teeth.  The veteran again appealed the 
Board's decisions to the Court.  While the matter was pending 
at the Court, in May 2003, the VA Office of General Counsel, 
on behalf of the Secretary, and the veteran's representative 
filed a Joint Motion to Remand the Board's May 2002 
decisions.  In a May 2003 order, the Court granted the motion 
and vacated the Board's May 2002 decisions denying 
entitlement to VA outpatient dental treatment and a 
compensable rating for the service-connected loss of all 
teeth.  

As previously noted by the Board in its now-vacated May 2002 
decisions, the Court did not vacate the Remand portion of its 
April 2000 decisions.  In those remand instructions, the 
Board directed the RO to issue a Statement of the Case 
pertaining to the issues of whether new and material evidence 
had been submitted to reopen a previously denied claim of 
service connection for the residuals of malnutrition and 
entitlement to a total disability rating based on individual 
unemployability.  See Manlincon v. West, 12 Vet. App. 238 
(1998).  The Board also directed the RO to review all of the 
relevant evidence and initially adjudicate pending claims of 
service connection for multiple disabilities based on either 
their demonstrated presence in service or as secondary to the 
service-connected dental condition.  Finally, the Board 
directed the RO to hold in abeyance the claims for Class III 
and/or Class IV outpatient dental treatment until resolution 
of pending claims seeking service connection for additional 
disabilities and a total disability rating based on 
individual unemployability.  

A review of the record indicates that the RO has not yet 
complied with the specific instructions set forth in its 
April 2000 remands.  See Stegall v. West, 11 Vet. App. 268 
(1998) (a remand by the Board confers on an appellant the 
right to VA compliance with the terms of the remand order and 
imposes on the Secretary a concomitant duty to ensure 
compliance with those terms).  The Board has reviewed the 
June 2000 Supplemental Statement of the Case issued by the RO 
regarding the issue of entitlement to Class III and/or IV 
outpatient dental treatment, but finds that it does not 
fulfill the April 2000 remand instructions.  There is no 
indication of record that the veteran has been issued a 
Statement of the Case pertaining to the issues of new and 
material evidence to reopen a previously denied claim seeking 
service connection for the residuals of malnutrition and 
entitlement to a total disability rating for compensation 
purposes due to individual unemployability.  Likewise, the RO 
has not yet issued a rating decision regarding the veteran's 
claims seeking service connection for multiple disabilities 
based on either their demonstrated presence in service or as 
secondary to the service-connected dental condition.  Thus, 
the Board again refers the RO to those specific April 2000 
remand instructions.


REMAND

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  According to the May 2003 Joint Motion 
discussed above, the veteran has not yet received the 
required notification.  

In addition, in a recent decision, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003).  The Federal Circuit held that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In October 2003 written arguments, 
the veteran's representative requested a remand of this 
matter for the purposes of providing the veteran the 
appropriate notice in light of the Paralyzed Veterans of 
America decision.  


Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should take appropriate steps 
to comply with the specific instructions 
set forth in the Board's April 2000 
remands.  

2.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should also advise the 
veteran of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice 
should also be in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).

3.  After the actions requested above 
have been completed, the RO should again 
review the record considering all of the 
evidence of record.  If the benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The case should then be returned to the Board for further 
appellate consideration.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




